Cobb, J.
The principles stated in the headnotes seem to be (clearly deducible from the following decisions of this court: Central Railroad Co. v. Perry, 58 Ga. 461 (3); Central Railroad Co. v. Thompson, 76 Ga. 770 (2); Daniels v. Railroad Co., 96 Ga. 786; Atlanta Consolidated St. R. Co. v. Bates, 103 Ga. 333 (2), 347; Wilkes v. Railroad Company, 109 Ga. 794. The evidence, though conflicting, was sufficient to authorize a finding that the plaintiff was injured while attempting to alight from one of the trains of the defendant, that this injury resulted from the fact that the step of the car was a long distance from the ground, which was soft, and that the stool used for the purpose of enabling her to alight was set upon ground which was soft, and when the plaintiff stepped upon the stool it overturned and threw her, causing injuries which, were painful and serious. The motion for a new trial complains that the verdict was contrary to the evidence, and also that the court erred in giving certain instructions to the jury. When the ‘charge is taken as a whole, the extracts upon which error is assigned were not erroneous for any of the reasons set forth in the motion for a new trial, and the evidence authorized the verdict.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent.